         Case 4:21-cv-00048-SWW Document 6 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ROBERT L. PARMENTER,
ADC #658817                                                                          PLAINTIFF

v.                                    4:21CV00048-SSW-JTK

DEXTER PAYNE, et al.                                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

 Adjudged that this case is DISMISSED without prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 9th day of February, 2021.

                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE




                                                1
